DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 30, 2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 30, 2021 has been considered by the examiner.

Status of Claims
Claims 1, 4-9, 12-15, and 18-20 have been amended; claims 2-3, 10-11, and 16-17 have been canceled, and claims 21-24 have been added in the response filed on September 30, 2021.
Claims 1, 4-9, 12-15, and 18-24 are pending.
Claims 1, 4-9, 12-15, and 18-24 are rejected.



Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 4-9, 12-15, and 18-24 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 9, and 15 recite: “incremental upgrade packages are stored for later distribution to a plurality of client devices.” “Stored for later distribution” renders the claim indefinite because the term “later” is a relative term. It is unclear when “later” is and what length of time is required between storage of the upgrade packages and their distribution. The term “later” is not defined by the claim, the specification does not provide a standard for ascertaining a time point for “later”, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The metes and bounds of this claim is unclear inasmuch as one of ordinary skill in the art cannot determine how to avoid infringement of this claim because they are not apprised the length of time required between storage of the upgrade packages and their distribution. Therefore, claims 1, 9, and 15 are rejected.
Claims 4-8, 12-14, and 18-24 inherit the deficiencies of claims 1, 9, and 15, and are therefore also rejected.
incremental upgrade packages are stored for later distribution to a plurality of client devices” as “incremental upgrade packages are stored for ”


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-9, 12-15, and 18-20, 22, and 24  are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (US 20170098266 A1, herein referred to as Taylor), in view of Preston et. al. (US 8924510 B1, herein referred to as Preston), in further view of Petkov et. al. (US 8930318 B1, herein referred to as Petkov).

With respect to claim 1, Taylor discloses a method, comprising:
By a computing system associated with a plurality of establishments {Taylor, see at least: fig 2; [0050] the processor-implemented invention displays, within a single screenshot 2, a list 4 of one or more categorized, local businesses, each business being independent from the others, as well as real-time updates 6 from the businesses}:
determining a first geographic region and a second geographic region, the second geographic region being smaller than and located within the first geographic region {Taylor, see at least: fig 3, #63; fig 6, #232; Table 1; [0055] Once a shopper has selected his geographic market of interest he can easily navigate across vertical (main) categories to find only the relevant businesses within the selected geographic area; [0056] the number of sub-categories may be different for each vertical category 64-70. Numbers of vertical categories and sub-categories may vary depending on the location that is selected; [0069] a simplified matrix 230 is shown of how the data is hierarchically stored and navigated. Each row corresponds to geographic locations 232 of decreasing sizes, where each location apart from the first is a subset of the immediately preceding location};
identifying a first subset of the plurality of establishments located within the first geographic region and a second subset of the plurality of the establishments located within the second geographic region {Taylor, see at least: fig 3, #63; fig 6, #232; Table 1; [0055] Once a shopper has selected his geographic market of interest he can easily navigate across vertical (main) categories to find only the relevant businesses within the selected geographic area; [0056] the number of sub-categories may be different for each vertical category 64-70. Numbers of vertical categories and sub-categories may vary depending on the location that is selected};
identifying a first set of products available at each of the first subset of establishments and a second set of products available at each of the second subset of establishments, wherein the first set of products and the second set of products include different products {Taylor, see at least: fig 3, #74, 76; [0057] When a drop-down menu of sub-categories 74, 76 is displayed, one of them may be selected in order to reveal listing of the businesses (i.e., first subset of the plurality of establishments) within the sub-category … The listing for each business includes … some text 82, which may include one or more product names; [0063] The display of the real-time updates 62 (i.e., incremental) is updated as and when a business provides an update to the system 10. The display of the updates changes as and when a different category 64-70 is selected, as and when a different sub-category 74, 76 is selected, as and when a sub-sub-category 78, 90 is expanded or collapsed, so that the displayed updates correspond to the displayed listings; [0064] the complete up-to-date product listing of a business may be displayed};
generating a plurality of first incremental product information configured to upgrade different versions of product information associated with the first set of products to a first latest version of product information associated with the first set of products, wherein each of the first incremental product information are distributed to a plurality of client devices {Taylor, see at least: fig 2, #12, 24, 40, 42; fig 3, #74, 76; fig 7; [0057] When a drop-down menu of sub-categories 74, 76 is displayed, one of them may be selected in order to reveal listing of the businesses (i.e., first subset of the plurality of establishments) within the sub-category … The listing for each business includes … some text 82, which may include one or more product names; [0063] The display of the real-time updates 62 (i.e., incremental) is updated as and when a business provides an update to the system 10. The display of the updates changes as and when a different category 64-70 is selected, as and when a different sub-category 74, 76 is selected, as and when a sub-sub-category 78, 90 is expanded or collapsed, so that the displayed updates correspond to the displayed listings};
generating a plurality of second incremental product information configured to upgrade different versions of product information associated with the second set of products to a second latest version of product information associated with the second set of products, wherein each of the second incremental product information are distributed to a plurality of client devices {Taylor, see at least: fig 2, #12, 24, 40, 42; fig 3, #74, 76; fig 7; [0057] When a drop-down menu of sub-categories 74, 76 is displayed, one of them may be selected in order to reveal listing of the businesses (i.e., first subset of the plurality of establishments) within the sub-category … The listing for each business includes … some text 82, which may include one or more product names; [0063] The display of the real-time updates 62 (i.e., incremental) is updated as and when a business provides an update to the system 10. The display of the updates changes as and when a different category 64-70 is selected, as and when a different sub-category 74, 76 is selected, as and when a sub-sub-category 78, 90 is expanded or collapsed, so that the displayed updates correspond to the displayed listings};
receiving, from a first client device of the plurality of client devices, a request identifying a first establishment of interest among the plurality of establishments, wherein the first establishment is part of the first subset of establishments and the second subset of establishments {Taylor, see at least: fig 2, #12; fig 3; [0055] a screen shot 60 is shown … which may, for example, be displayed in a browser running on the user's computer 12; [0057] For each of the listings 80 there may be a save button 83, which, when clicked or otherwise selected may save the listing to the user's favorites; [0065] Shoppers can save favorite businesses to build a custom geographically and vertically organized database and a custom news feed driven by their selected businesses};
transmitting, to the first client device, a first identifier identifying the first latest version of product information associated with the first set of products and a second identifier identifying the second latest version of product information associated with the second set of products {Taylor, see at least: fig 1, fig 3, #62; [0050] a user who is interested in the displayed category of businesses is also able to see the latest information from each of the businesses; [0057] there may be a status update or an indication of whether there is a recent status update or market update in the real-time market update section 62. The time of the latest status update or market update may also be given, and/or the type of market update; [0065] Shoppers can save favorite businesses to build a custom geographically and vertically organized database and a custom news feed driven by their selected businesses};
receiving, from the first client device, one or more first links that identify one or more of the plurality of first incremental product information, wherein the one or more first links are generated {Taylor, see at least: fig 3; [0057] The listing for each business includes … some text 82, which may include … one or more product names, one or more prices, a link to a dedicated business profile page within the website provided by the system, a link to the business's own website, etc … there may be a status update or an indication of whether there is a recent status update or market update in the real-time market update section 62. The time of the latest status update or market update may also be given, and/or the type of market update; [0063] there may be updates 110 from any or all of the businesses listed in the category 64-70 or sub-category 74 that has been selected; [0063] The display of the real-time updates 62 (i.e., incremental) is updated as and when a business provides an update to the system 10};
a first existing version of product information associated with the first set of products {Taylor, see at least: fig 1, fig 3, #62; [0050] a user who is interested in the displayed category of ;
receiving, from the first client device, one or more second links that identify one or more of the plurality of second incremental product information, wherein the one or more second links are generated {Taylor, see at least: [0057] The listing for each business includes … some text 82, which may include … one or more product names, one or more prices, a link to a dedicated business profile page within the website provided by the system, a link to the business's own website, etc … there may be a status update or an indication of whether there is a recent status update or market update in the real-time market update section 62. The time of the latest status update or market update may also be given, and/or the type of market update; [0063] there may be updates 110 from any or all of the businesses listed in the category 64-70 or sub-category 74… or in the sub-sub-category 78, 90 that may be selected; [0063] The display of the real-time updates 62 (i.e., incremental) is updated as and when a business provides an update to the system 10}; 
a second existing version of product information associated with the second set of products {Taylor, see at least: fig 1, fig 3, #62; [0050] a user who is interested in the displayed category of businesses is also able to see the latest information from each of the businesses; [0057] The listing for each business includes … some text 82, which may include … one or more product names, one or more prices, a link to a dedicated business profile page within the website provided by the system, a link to the business's own website, etc … there may be a status update or an indication of whether there is a recent status update or market update in the real-time market update section 62. The time of the latest status update or market update may also be given, and/or the type of market update; [0063] The display of the updates changes as and when a different category 64-70 is selected, as and when a different sub-category 74, 76 is selected, as and when a sub-sub-category 78, 90 is expanded or collapsed, so that the displayed updates correspond to the displayed listings}; and
transmitting, to the first client device based on the one or more first and second links, the identified one or more first incremental product information and the one or more second incremental product information, wherein the one or more first and second incremental product information are configured to upgrade the first existing version of product information associated with the first set of products and the second existing version of product information associated with the second set of products to the first latest version of product information and the second latest version of product information {Taylor, see at least: fig 3; [0057] Such businesses may be divided into further categories, or sub-sub-categories, such as Category B-a-i 78. In the example shown, two businesses 80 are listed in Category B-a-i 78. The listing for each business includes a thumbnail 81, which may be a picture or an icon, for example, and some text 82, which may include a business name, an address, opening times, one or more product names, .
Although disclosing categorizing a plurality of establishments for product information that can be updated in real-time, Taylor does not disclose:
generating a plurality of upgrade packages configured to upgrade different versions of product information, wherein each of the upgrade packages are stored for distribution to a client device;
receiving, from the client device, one or more links that identify one or more of the upgrade packages; and
transmitting, to the client device, the identified upgrade package, wherein the one or more upgrade packages are configured to upgrade an existing version of product information stored on the client device to the latest version of product information.
However, Preston teaches:
generating a plurality of upgrade packages configured to upgrade different versions of product information, wherein each of the upgrade packages are stored for distribution to a client device {Preston, see at least: fig 1, #18; fig 2; [6:10-13] The publishing tool 35 is performed on a processor associated with the datacenter Web Services 32 and creates the original Digital Content Catalog 30 as well as issues updates and changes to the Catalog 30; [4:30-35] wherein the Contextual Metadata 45 and Digital Content Catalog metadata 14 are respectively delivered from a set of consumer personalization web services 16 provided at a managed datacenter 17 in combination with a real-time elastic cloud cache, preferably provided by a Content Delivery Network 18; [6:38-46] Each CDN 18 maintains a cached copy of the Digital Content Catalog as a Cached Digital Content Catalog 37 such that the Digital Content Storefront 20 directly obtains the Digital Content Catalog metadata 14 stored in that particular copy of the cached Digital Content Catalog 37. Therefore, the CDN 18 provides a real-time elastic cloud cache for the delivery of the Digital Content metadata 14 to the Consumer Storefront Application 20. The Cached Digital Content Catalog 37 is updated by the Web Services 32};
transmitting, to the client device, a latest version of product information associated with the set of products {Preston, see at least: fig 2, 3; [6:10-13] The publishing tool 35 is performed on a processor associated with the datacenter Web Services 32 and creates the original Digital Content Catalog 30 as well as issues updates and changes to the Catalog 30; [8:13-18] The Contextual Metadata 45 is returned to the calling Digital Content Storefront application 20 and merged in real-time through a Real-time Contextual Merger 26 (FIGS. 1 and 2) to filter the Content Catalog metadata and provide a personalized set of search and browse results 28 to the Digital Content Storefront 12};
receiving, from the client device, one or more links that identify one or more of the upgrade packages {Preston, see at least: fig 2, #12, 21, 26; [7:48-51] At the same time the Digital Content Storefront 12 makes a request for Digital Content Catalog 37, it makes a Web ; and
transmitting, to the client device, the identified upgrade package, wherein the one or more upgrade packages are configured to upgrade an existing version of product information stored on the client device to the latest version of product information {Preston, see at least: fig 2, #26, 28; [8:13-18] The Contextual Metadata 45 is returned to the calling Digital Content Storefront application 20 and merged in real-time through a Real-time Contextual Merger 26 (FIGS. 1 and 2) to filter the Content Catalog metadata and provide a personalized set of search and browse results 28 to the Digital Content Storefront 12; [5:17-21] The Consumer Storefront Application 20 thereby has a display which allows the Digital Subscriber to perform and view a Personalized Contextual Search 27 and receive and browse Content Catalog Results 28}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the catalog distribution method as taught by Preston in the business categorization method as disclosed by Taylor in order to provide improved access to digital content (Preston, see: [2:7-9]).
In addition, Taylor does not disclose:
information installed on client devices; and
one or more download links;
wherein the download links are generated by comparing the first identifier to a first client identifier stored on the first client device which indicates an existing version currently installed on the first client device.

information installed on client devices {Petkov, see at least: [4:24-27] if the current update is available from update server 106, auto-update module 102 may determine if a previous version of a checkpoint (i.e., client identifier) is available on the electronic device according to step S206; [4:61-66] This download header may provide information to access specific operations, and may comprise … an expected installation checksum}; and
one or more download links {Petkov, see at least: [4:58-60] auto-update module 102 may receive a download header for beginning an update. This download header may provide information to access specific operations};
wherein the download links are generated by comparing the first identifier to a first client identifier stored on the first client device which indicates an existing version currently installed on the first client device {Petkov, see at least: fig 2, S202, 206, 208, 212; [4:24-27] if the current update is available from update server 106, auto-update module 102 may determine if a previous version of a checkpoint (i.e., client identifier) is available on the electronic device according to step S206; [5:4-20] if the previous version of the checkpoint is available, then auto-update module 102 may compare the previous update identification information to the current update identification information to determine if the current update that is available from update server 106 is indeed the same update that should be applied in order to resume the previous update … if the previous update identification information does not match the current update identification information, then auto-update module 102 may receive a download header for beginning an update}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the updates based on a checkpoint as taught by Petkov in the catalog 

With respect to claim 4, Taylor, Preston, and Petkov teach the method of claim 1. Taylor further discloses:
wherein the first identifier indicates that the first existing version of product information located on the first client device is outdated relative to the first latest version of product information associated with the first set of products {Taylor, see at least: fig 1, fig 3, #62; [0050] a user who is interested in the displayed category of businesses is also able to see the latest information from each of the businesses; [0057] The listing for each business includes … some text 82, which may include … one or more product names, one or more prices, a link to a dedicated business profile page within the website provided by the system, a link to the business's own website, etc … there may be a status update or an indication of whether there is a recent status update or market update in the real-time market update section 62. The time of the latest status update or market update may also be given, and/or the type of market update}.

With respect to claim 5, Taylor, Preston, and Petkov teach the method of claim 1. Taylor further discloses:
transmitting, to the first client device, product information to include informational changes made after the first latest version of product information {Taylor, see at least: fig 3; [0063] there may be updates 110 from any or all of the businesses listed in the category 64-70 or sub-category 74 … or in the sub-sub-category 78, 90 that may be selected. Each update includes a thumbnail 112 of the business and the text 114 of the update. The text 114 may also include the .
Although disclosing the transmission of product information updates to the client device, Taylor does not disclose:
transmitting an intra- version upgrade package configured to upgrade the latest version of product information.
However, Preston teaches:
transmitting an intra- version upgrade package configured to upgrade the latest version of product information {Preston, see at least: [4:25-35] The content management system 10 provides for personalized searching and browsing of digital content from a Digital Content Storefront 12 based upon a real-time (i.e. intra-version) contextual merge of cloud-based Digital Content Catalog metadata 14 and individualized, consumer-personalized Contextual Metadata 45, wherein the Contextual Metadata 45 and Digital Content Catalog metadata 14 are respectively delivered from a set of consumer personalization web services 16 provided at a managed datacenter 17 in combination with a real-time elastic cloud cache, preferably provided by a Content Delivery Network 18; [4:41-45] The static Digital Content Catalog metadata 14 is requested by and delivered to the Consumer Storefront Application 20 via restful web services through a web-based connection 21 with the CDN 18 wherein a URL request is served by the CDN 18}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the catalog distribution method as taught by Preston in the business categorization method as disclosed by Taylor in order to provide real-time updates to the singular catalog. In the instant case, Taylor evidently discloses a business categorization method. Preston 

With respect to claim 6, Taylor, Preston, and Petkov teach the method of claim 1. Taylor further discloses:
wherein the one or more first incremental product information and the one or more second incremental product information are transmitted to the first client device, wherein the transmitted one or more first incremental product information and the transmitted one or more second incremental product information are stored {Taylor, see at least: fig 2, fig 3, fig 6; [0055] a screen shot 60 is shown of an exemplary embodiment of the processor-implemented invention, which may, for example, be displayed in a browser running on the user's computer 12. The key features of the screen shot 60 are the display of a categorized list 61 of local businesses concurrently with the display of real-time (i.e., incremental) updates 62 from the listed businesses; [0069] a simplified matrix 230 is shown of how the data is hierarchically stored and navigated}.
While disclosing the transmission of first and second product information to the client device and storing the first and second product information, Taylor does not disclose:
wherein the one or more upgrade packages are transmitted to the client device via a content delivery network (CDN), wherein the transmitted one or more upgrade packages are cached by the CDN.

wherein the one or more upgrade packages are transmitted to the client device via a content delivery network (CDN), wherein the transmitted one or more upgrade packages are cached by the CDN {Preston, see at least: fig 1, #18; [4:30-35] wherein the Contextual Metadata 45 and Digital Content Catalog metadata 14 are respectively delivered from a set of consumer personalization web services 16 provided at a managed datacenter 17 in combination with a real-time elastic cloud cache, preferably provided by a Content Delivery Network 18; [4:46-50] Generally, the CDN 18 stores a cache copy of Digital Content Catalog metadata 14 and is configured to origin to and communicate with the real-time, personalization web services 16 if the Digital Content Catalog metadata 14 is not cached on the CDN 18}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the catalog distribution method as taught by Preston in the business categorization method as disclosed by Taylor in order to provide improved distribution of digital content (Preston, see: [2:7-9]). 

With respect to claim 7, Taylor, Preston, and Petkov teach the method of claim 1. Taylor does not disclose:
wherein the one or more first download links are generated by the first client device.
However, Preston teaches:
wherein the one or more first download links are generated by the first client device {Preston, see at least: fig 2, #12, 21, 26; [7:48-51] At the same time the Digital Content Storefront 12 makes a request for Digital Content Catalog 37, it makes a Web Services request for Contextual Metadata 45 as seen in FIGS. 1, 2 and 5; [4:56-60] the Consumer Storefront .
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the catalog distribution method as taught by Preston in the business categorization method as disclosed by Taylor in order to allow the client to access the latest available catalog when they like (Preston, see: [3:46-54]).

With respect to claim 8, Taylor, Preston, and Petkov teach the method of claim 1. Taylor further discloses:
wherein the one or more first links are generated by the computing system and provided to the first client device {Taylor, see at least: [0057] The listing for each business includes … some text 82, which may include … one or more product names, one or more prices, a link to a dedicated business profile page within the website provided by the system, a link to the business's own website, etc … there may be a status update or an indication of whether there is a recent status update or market update in the real-time market update section 62. The time of the latest status update or market update may also be given, and/or the type of market update}.
Taylor does not disclose:
wherein the one or more downloads are generated by the computing system and provided to the client device.
However, Preston teaches:
wherein the one or more downloads are generated by the computing system and provided to the client device {Preston, see at least: fig 2, #26, 28; [8:13-18] The Contextual Metadata 45 is .
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the business categorization method as taught by Taylor in the catalog distribution method of Preston because it would allow the client to receive real-time updates of the catalog results (Preston, see: [2:38-43]).

Regarding claims 9, 12-14 and 15, 18-20, claims 9, 12-14 are directed to a computer-readable non-transitory storage media, while claims 15, 18-20 are directed to a system. Claims 9, 12-14, and 15, 18-20 recite limitations that are parallel in nature to those addressed above for claims 1 and 4-6, which are directed towards a method. Therefore, claims 9, 12-14, and 15, 18-20 are rejected for the same reasons as set forth above for claims 1 and 4-6, respectively. 
It is noted that claim 9 includes additional elements of:
one or more computer-readable non-transitory storage media
Taylor discloses:
one or more computer-readable non-transitory storage media {Taylor, see at least: fig 2, #16, 30}
It is noted that claim 15 includes additional elements of:
a system 
one or more processors
one or more computer-readable non-transitory storage media comprising instructions 
Taylor discloses:
a system {Taylor, see at least: fig 2, #10}
one or more processors {Taylor, see at least: fig 2, #14, 26}
one or more computer-readable non-transitory storage media comprising instructions {Taylor, see at least: fig 2, #16, 30, 32; [0052] The system 10 includes computer readable instructions 32}.

With respect to claim 22, Taylor, Preston, and Petkov teach the storage media of claim 9. Taylor does not disclose:
wherein the one or more first download links are generated by the computing system and provided to the first client device. 
However, Petkov teaches:
wherein the one or more first download links are generated by the computing system and provided to the first client device {Petkov, see at least: fig 1; [3:40-41] System 100 may be part of the electronic device, and may be in communication with update server 106 (e.g., over a network) to receive updates to the data from update server 106. System 100 comprises auto-update module 102 and checkpoint module 104; [4:6-20] auto-update module 102 may determine if the current update is available from update server 106 by transmitting a request to update server 106 for the current update. Update server 106 may respond to this request by informing auto-update module 102 whether the current update is available, and if so, may provide auto-update module 102 with metadata associated with the current update. This metadata may .
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the updates based on a checkpoint as taught by Petkov in the catalog categorization  method of Taylor in order to safeguard against interruptions when updating the data (Petkov, see: [2:51-56]).

Regarding claim 24, claim 24 is directed to a system. Claim 24 recites limitations that are parallel in nature to claim 22, which is directed to a storage media. Therefore, claim 24 is rejected for the same reasons as set forth in claim 22.


Allowable Subject Matter
Claims 21 and 23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The claims are allowable due to the combination of features. Specifically, the claims recite wherein the one or more first download links are generated by the first client device.
The most relevant prior art of record includes Taylor (US 20170098266 A1), Preston et. al. (US 8924510 B1), and Petkov et. al. (US 8930318 B1). Newly cited prior art Ben Haim et. al (US 10028117 B1) is also relevant.
The combination of Taylor, Preston, and Petkov teach the storage media of claim 9 and the system of claim 15. Taylor further discloses one or more links and the first client device (Taylor, see: figs 1, 3; [0057]), and Petkov discloses one or more download links generated by a server and provided to a client device (Petkov, see: figs 1, 2; [4:58-60]). However, neither Taylor, Preston, nor Petkov demonstrates the ability for the one or more download links being generated by the first client device. It is noted that newly cited prior art Ben Haim discloses download links generated by one or more mobile devices (Ben Haim, see: fig 4; fig 7; [2:33-39]).
Although individually the references teach the individual claimed features, none of the cited references anticipate or render obvious the combination of features. While these references arguably may teach the claimed limitations using a piecemeal analysis, these references would only be combined and deemed obvious based on knowledge gleaned from the applicant's disclosure. Such a reconstruction is improper (i.e., hindsight reasoning). See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Accordingly, claims 1-5, 7-12, 14-19, and 21 
Therefore, it is hereby asserted by the Examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in art.






Response to Arguments
With respect to the rejections under 35 U.S.C. 103, Applicant’s arguments have been considered but are not persuasive. However, in view of the amendments, new grounds of rejection have been made. These new grounds of rejection have been necessitated by Applicant’s amendments.

With respect to pages 11-15 of the Remarks, Applicant argues “Independent Claims 1, 9, and 15 are allowable over the proposed Taylor-Preston-Petkov combination” because “Taylor-Preston- Petkov still fails to disclose, teach, or suggest each and every limitation of [amended] independent Claims 1, 9, and 15.” For example, “the proposed Taylor-Preston-Petkov combination fails to disclose, teach, or suggest generating a plurality of first incremental upgrade packages configured to upgrade different versions of product information associated with the first set of products installed on client devices to a first latest version of product information associated with the first set of products, wherein each of the first incremental upgrade packages are stored for later distribution to a plurality of client devices.” However, Examiner respectfully disagrees. During patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.” The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005). The Patent and Trademark Office has determined broadest reasonable interpretation to mean “giving claims their broadest reasonable construction ‘in light of the specification as it would be interpreted by one of ordinary skill in the art.’ In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004) (MPEP §2111). Additionally, obviousness may be established by combining or modifying the teachings of the prior art to In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). Furthermore, it is not necessary for a reference, either on its own or in combination, to recognize the specific advantages of Applicant’s invention in order to be considered prior art. The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by Applicant (see MPEP §2144, section IV). 
In the instant case, Taylor discloses generating a plurality of first incremental product information configured to upgrade in real-time different versions of product information associated with the first set of products to a first latest version of product information associated with the first set of products, wherein each of the first incremental product information is distributed to a plurality of client devices (Taylor, see: figs 2, 3, 7; [0057], [0063]). Taylor does not disclose generating upgrade packages of product information installed on a client device to a latest version, wherein each of the upgrade packages are stored for distribution to a client device, but Preston teaches generating upgrade packages of product information as catalogs, and storing them in one or more CDNs for access by a client application operated on a client device (Preston, see: figs 1-2; [6:10-13]; [4:30-35]; [6:38-46]). Additionally, Petkov teaches information installed on a client device (Petkov, see at least: [4:24-27]; [4:61-66]). The references do not individually teach each of the claim limitations; however, in combination, Taylor in view of Preston and Petkov teach each of the claim limitations. Preston is merely relied upon to stored for later distribution” is interpreted as “stored for distribution,” as explained previously.  Therefore, the combination of Taylor, Preston, and Petkov teach the limitations of claims 1, 4-9, 12-15, 18-20, 22, and 24, and the rejection is maintained.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wong et. al. (US 20120316989 A1) was used to understand other methods of searching for products based on geographical location and receiving real-time information on the products.
Lawler (NPL 2012) was used to understand why companies that have large data files would use a content delivery network for delivering content to their users.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BARLOW whose telephone number is (571)272-5820. The examiner can normally be reached Mon-Thurs 8:00am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/KATHERINE A BARLOW/Examiner, Art Unit 3625                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625